American Century Variable Portfolios, Inc. Prospectus Supplement VP International Fund Supplement dated August 1, 2013 ¡ Prospectus dated May 1, 2013 Effective August 1, 2013, the advisor waived 0.30 percentage points of the fund’s management fee. The advisor expects this waiver to continue for one year from its effective date and cannot terminate it without the approval of the Board of Directors. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-795111308 American Century Variable Portfolios, Inc. Prospectus Supplement VP Large Company Value Fund Supplement dated August 1, 2013 ¡ Prospectus dated May 1, 2013 Effective August 1, 2013, the advisor waived 0.10 percentage points of the fund’s management fee. The advisor expects this waiver to continue for one year from its effective date and cannot terminate it without the approval of the Board of Directors. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-795121308 American Century Variable Portfolios, Inc. Prospectus Supplement VP Ultra Fund Supplement dated August 1, 2013 ¡ Prospectus dated May 1, 2013 Effective August 1, 2013, the advisor waived 0.10 percentage points of the fund’s management fee. The advisor expects this waiver to continue for one year from its effective date and cannot terminate it without the approval of the Board of Directors. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-795131308 American Century Variable Portfolios, Inc. Prospectus Supplement VP Value Fund Supplement dated August 1, 2013 ¡ Prospectus dated May 1, 2013 Effective August 1, 2013, the advisor waived 0.09 percentage points of the fund’s management fee. The advisor expects this waiver to continue for one year from its effective date and cannot terminate it without the approval of the Board of Directors. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-795141308
